 


114 HR 2421 IH: 21st Century Cures Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2421 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Barton introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to increase accountability at the National Institutes of Health. 
 
 
1.Increasing accountability at the National Institutes of Health 
(a)Appointment and terms of directors of national research institutes and national centersSubsection (a) of section 405 of the Public Health Service Act (42 U.S.C. 284) is amended to read as follows:  (a)Appointment; terms (1)AppointmentThe Director of the National Cancer Institute shall be appointed by the President and the directors of the other national research institutes, as well as the directors of the national centers, shall be appointed by the Director of NIH. The directors of the national research institutes, as well as national centers, shall report directly to the Director of NIH. 
(2)Terms 
(A)In generalThe term of office of a director of a national research institute or national center shall be 5 years. (B)RemovalThe director of a national research institute or national center may be removed from office by the Director of NIH prior to the expiration of such director’s 5-year term. 
(C)ReappointmentAt the end of the term of a director of a national research institute or national center, the director may be reappointed. There is no limit on the number of terms a director may serve. (D)VacanciesIf the office of a director of a national research institute or national center becomes vacant before the end of such director’s term, the director appointed to fill the vacancy shall be appointed for a 5-year term starting on the date of such appointment. 
(E)Transitional provisionEach director of a national research institute or national center serving on the date of enactment of the 21st Century Cures Act is deemed to be appointed for a 5-year term under this subsection starting on such date of enactment.. (b)Compensation to consultants or individual scientistsSection 202 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 1993 (Public Law 102–394; 42 U.S.C. 238f note) is amended by striking portable structures; and all that follows and inserting portable structures.. 
(c)Review of certain awards by directorsSection 405(b) of the Public Health Service Act (42 U.S.C. 284(b)) is amended by adding at the end the following:  (3)Before an award is made by a national research institute or by a national center for a grant for a research program or project (commonly referred to as an R-series grant), other than an award constituting a noncompeting renewal of such grant, or a noncompeting administrative supplement to such grant, the director of such national research institute or national center— 
(A)shall review and approve the award; and (B)shall take into consideration— 
(i)the mission of the national research institute or national center and the scientific priorities identified in the strategic plan under section 402(m); and (ii)whether other agencies are funding programs or projects to accomplish the same goal.. 
(d)IOM study on duplication in Federal biomedical researchThe Secretary of Health and Human Services shall enter into an arrangement with the Institute of Medicine of the National Academies (or, if the Institute declines, another appropriate entity) under which the Institute (or other appropriate entity) not later than 2 years after the date of enactment of this Act will— (1)complete a study on the extent to which biomedical research conducted or supported by Federal agencies is duplicative; and 
(2)submit a report to the Congress on the results of such study, including recommendations on how to prevent such duplication.  